Citation Nr: 0408331	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus associated with 
herbicide exposure


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from May 1968 to 
September 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.


FINDING OF FACT

Hypertension was not manifested during the veteran's military 
service, within a year after service discharge, or for many 
years after such service; nor is hypertension otherwise 
related to the veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor was hypertension caused secondarily by service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the veteran's representative asserted in 
his December 2003 written brief presentation that the RO 
failed to properly apply the VCAA and took exception to the 
fact that the RO indicated that development had already been 
accomplished within the guidelines established by the VCAA.  

In July 2002 the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claim.  The 
letter also asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would obtain the 
veteran's service medical records and attempt to obtain 
evidence such as private medical records if the veteran 
completed an Authorization and Consent to Release Information 
to the Department of Veterans Affairs Form 21-4142.  The 
letter also advised the veteran that he could obtain his 
private medical records himself.  Therefore, the Board finds 
that the Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim of VA benefits.  The 
Board notes that the July 2002 notice letter, which preceded 
the September 2002 rating decision, satisfies the timing 
element of the Pelegrini decision for the veteran's claim on 
appeal.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claim for hypertension.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection will be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection on the basis of aggravation may 
also be granted.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that he currently suffers from 
hypertension caused by his service-connected diabetes 
mellitus associated with herbicide exposure.

The veteran's service medical records indicate that no 
defects were shown on the veteran's service entrance 
examination.  The veteran's service medical records are also 
silent for complaints, treatments, findings, or diagnoses of 
hypertension during his period of active service.  The Board 
notes that service medical examinations conducted in 
September 1966, February 1967, April 1968, and September 1969 
showed no abnormalities of the heart or vascular system and 
no elevated blood pressure or evidence of hypertension.

Post service medical treatment records from May 1992 indicate 
that the veteran was diagnosed with hypertension.  A VA 
medical certificate dated May 18, 1992 indicates that the 
veteran had a history of hypertension since 1988.  Diabetes 
mellitus was noted in April 1995 with no indication of when 
it was originally diagnosed.  

In a December 1996 VA Examination, the examiner noted that 
the veteran's medical history included type II diabetes 
mellitus in 1992 and hypertension in 1988 and confirmed those 
diagnoses.

On a VA examination conducted in May 2002, it was noted that 
the records were reviewed for an opinion as to whether the 
veteran's hypertension was at least as likely as not related 
to the diabetes.  The examiner indicated that the veteran had 
been diagnosed with hypertension since 1986 to 1988 and with 
diabetes mellitus in the late 1980s or early 1990s.  The 
examiner stated, "Even though hypertension is twice as 
common in patients with diabetes mellitus, since [the 
veteran] does not have any evidence of diabetic nephropathy 
and also that his hypertension predates [to] the diagnosis of 
diabetes mellitus type 2 by several years, it is unlikely 
that his hypertension is related to the diabetes."

Although in the July 2002 letter the RO advised the veteran 
that he could submit as evidence a medical opinion from his 
own doctor regarding the relationship between his current 
disability and an injury, disease, or event in service, the 
veteran has not done so.  Instead, the veteran has relied on 
abstracts from medical articles.  With regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims (Court) has held that, while a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional," a 
medical article or treatise evidence, standing alone must 
discuss generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998).  

An abstract from Neurotoxicology examines the relationship 
between exposure to Agent Orange and peripheral neuropathy.  
An article in the publication Diabetes, published by the 
American Diabetes Association, reveals that a study conducted 
by members of the Department of Internal Medicine at the 
University Hospital in Padua, Italy suggests that insulin 
resistance may be a mechanism linking non-insulin-dependent 
diabetes mellitus to hypertension.  An abstract from Toxicol 
Sci suggests that high levels of exposure to 
tetrachlorodibenzo-p-dioxin (TCDD) contained in Agent Orange 
is associated with hyperinsulinemia and may cause insulin 
resistance.  The veteran included with his April 2003 Notice 
of Disagreement several more portions of articles that 
suggest that insulin resistance and hyperinsulinemia, which 
may be present 10-20 years before the diagnosis of type 2 
diabetes, precedes and predicts hypertension and increases 
the risk for cardiovascular problems.   

The Board is sympathetic to the veteran's claim, which 
essentially rests on his assertion that his hypertension is 
related to his exposure to Agent Orange, either directly or 
indirectly as secondary to his diabetes mellitus.  However, 
there is no indication in the record that he himself has the 
specialized medical expertise needed to render a professional 
opinion regarding the cause of his hypertension.  The 
resolution of issues, which involve medical knowledge such as 
a determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Under the circumstances, his statements are not 
sufficient to link his hypertension to his period of active 
service.

In addition, while the veteran has presented medical evidence 
in the form of abstracts of medical publications in an 
attempt to establish a nexus between his service-connected 
diabetes mellitus and his current hypertension, the Board 
finds that with respect to the evidence presented, greater 
weight is to be accorded to the findings of the May 2002 VA 
examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470- 471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  In 
this case, the VA physician offered an opinion as to the 
likelihood that the veteran's hypertension was related to the 
veteran's diabetes mellitus only after a review of the 
veteran's claims file, a review of the veteran's records from 
a VA medical facility, and an interview with the veteran.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. § 3.102, but the Board does not find the evidence is 
in approximate balance so as to warrant its application.  The 
preponderance of the evidence of record establishes that the 
cause of the veteran's hypertension was not related to 
military service, nor did his service-connected disability 
contribute materially or substantially to the hypertension.  
Accordingly, the claim for service connection for 
hypertension must be denied.


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus associated with 
herbicide exposure is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




